Citation Nr: 1404108	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for spina bifida occulta, L5.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 2007 to July 2008.  She also had active duty for training from March to June 2002.  These matters are before the Board on appeal from a January 2009 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013 the Board received a Veterans Health Administration (VHA) medical advisory opinion with respect to the issue of service connection for spina bifida.  The Veteran was provided a copy and afforded opportunity to respond.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of tuberculosis.

2.  The Veteran's spina bifida occulta, L5, is a congenital defect; service connection has been established for superimposed pathology (disc disease).


CONCLUSIONS OF LAW

1.  Service connection for tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for spina bifida occulta, of itself, is not warranted.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  Letters in October and December 2008 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and has not alleged that was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  She was not afforded an examination in connection with the claim of service connection for tuberculosis.  The Board finds that based on the evidence of record, an examination is not necessary as there is no competent evidence she has/may have such disability.  The Board secured a VHA  medical advisory opinion with respect to spina bifida occulta; and the Veteran was provided a copy and afforded opportunity to respond.  She has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4). VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in 2007 she was issued a sick slip for a complaint of back pain.  She was confined to quarters for 24 hours and then returned to duty.  Another sick slip (in April 2008) shows she was again seen for back pain, and physical therapy was recommended.  She was seen in May 2008, when it was noted she received ice treatment to the low back.  A statement of medical examination and duty status dated in June 2008 notes the Veteran was doing postal work (heavy lifting) that caused back pain.  She stated the problem began in November [2007] and that the pain had not gone away.  A June 2008 post-deployment health assessment shows she went on sick call for back pain and was still bothered by it.  There was no indication of trouble breathing or chest pain.  Based on her report that she had extensive indoor contact with local or 3rd country nationals, it was stated she had an increased risk for tuberculosis.  It was recommended that she undergo tuberculosis skin testing in 60-90 days.  In July 2008, it was noted she had a positive PPD test (and did not have tuberculosis).

On VA general medical examination in November 2008, the Veteran reported the onset of low back pain in February 2008.  A review of systems showed no history of cough, wheeze, hemoptysis, chest pain, sputum or dyspnea.  Examination revealed the chest was normal to auscultation and percussion.  The pertinent diagnosis was lumbar spine myositis/muscle spasm.

On November 2008 VA spine examination, the Veteran reported the onset of low back pain in November 2007 after lifting boxes.  Lumbar spine X-rays revealed spina bifida occulta at L5.  The diagnoses were lumbar paravertebral muscle spasms and spina bifida occulta at L5.  

VA outpatient treatment records show the Veteran was seen in November 2008.  She stated she developed induration and elevated skin in the area where a tuberculin test was done two days earlier.  She claimed she had the same reaction to her last PPD test in July 2008.  It was noted she had a positive PPD test and was oriented regarding prophylaxis treatment.  

On VA examination in October 2012, during a review of systems, the Veteran denied symptoms relating to a pulmonary condition, to include tuberculosis.  The diagnoses were lumbar degenerative disc disease and occult spina bifida.  

In 2013, the Board sought a VHA medical advisory opinion for an explanation regarding the nature and etiology of the Veteran's spina bifida occulta.  The consulting physician explained that spina bifida is a congenital defect that occurs in utero development and does not improve or deteriorate with time or advancing age.  He added there is no change or progression in the defect in the posterior elements of the spine with time.  

Service connection has been established for lumbar paravertebral muscle spasms, L4-5 disc protrusion and associated radiculopathy.

	Tuberculosis 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  

The threshold question that must be addressed here (as in any claim seeking service connection) is whether or not the Veteran has the disability for which service connection is sought.  She seeks service connection for tuberculosis, noting that she had a positive PPD test in July 2008 (while still on active duty).  She claims her symptoms include shortness of breath, tiredness or weakness, fever, night sweats, chest pain and coughing up sputum.  

A positive PPD test is merely that, a test finding.  See Dorland's 31st Ed. (2007) at 2006.  It is not a disability for which VA compensation benefits are payable.  A diagnosis of tuberculosis is established by further/follow-up studies.  Here, such diagnosis was not made.  Notably, the term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Regarding the Veteran's self-reports that she has (or had) tuberculosis that was manifested within three years of her separation from service, she has not provided any evidence of such other than citing to a positive PPD test and reporting allegedly related symptoms; she has not reported a specific diagnosis of tuberculosis itself.  The Board notes that tuberculosis is a disease that is diagnosed based on diagnostic studies, and is beyond the scope of lay observation.  See Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As tuberculosis was not confirmed by diagnostic studies, her reported symptoms cannot be found to be evidence of tuberculosis..  

As a diagnosis of tuberculosis is not shown, the chronic disease presumptions afforded under 38 U.S.C.A. § 1112 do not apply.  

The United States Court of Appeals for Veterans Claims has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992),

In summary, the veteran is not shown to have a diagnosis of tuberculosis.  Her Veteran's positive PPD tests both in service and following her discharge from service are merely test results (reflecting exposure to tuberculosis) which assist in a diagnosis of tuberculosis, but of themselves do not establish the presence of such disease.  It is not shown that follow-up studies ever confirmed that the Veteran has a diagnosis of tuberculosis.  Hence, she has not met the threshold requirement in a claim of service connection, and service connection for tuberculosis is not warranted.

	Spina bifida occulta 

The Veteran seeks service connection for spina bifida occulta.  She has been awarded service connection for pathology superimposed on her spina bifida occulta (disc disease with radiculopathy), and this appeal is limited to the diagnosis of spina bifida.  

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Congenital or developmental defects (of themselves) are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  VA's General Counsel has held that congenital or developmental defects can be subject to a superimposed disease or injury, and that if such occurs during service, service connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).  As is noted above, service connection has been established for the low back pathology that is shown to have been superimposed on the Veteran's spina bifida. 

It is not in dispute (post-service X-rays document) that the Veteran has spina bifida occulta.  The question before the Board is whether the spina bifida is a congenital disease (subject to improvement or increase in severity, and a service-connectable disability entity) or a congenital defect (not capable of improvement, for which service connection is prohibited).  Because this is a medical question that was not definitively answered by the medical evidence initially presented to the Board, the VA secured a VHA medical advisory opinion in this matter.  In a response received in October 2013 the consulting VA physician categorically opined (with citation to references) that spina bifida is a congenital defect which does not improve or deteriorate with time or advancing age.  The Veteran was advised of that opinion, and has not responded.   

The Veteran's assertions that her spina bifida occulta was incurred in service are not competent evidence in this matter.  The nature and etiology of an internal process such as spina bifida occulta fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is a lay person, and does not cite to supporting medical opinion or medical literature that challenges the opinion offered by the consulting VHA physician.

In summary, as the Veteran's spina bifida occulta is a congenital defect, it (of itself) cannot be service connected.  The law is dispositive on this question.  Her back pathology superimposed on the spina bifida has been service connected.  The preponderance of the evidence is against her claim of service connection for spina bifida occulta, and it must be denied.


ORDER

Service connection for tuberculosis is denied.

Service connection for spina bifida occulta, L5 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


